The Appleton Group PLUS Fund a series of Trust for Professional Managers Supplement dated August 31, 2010 to the Statement of Additional Information dated June 28, 2010 This supplement makes the following amendments to disclosures in the Statement of Additional Information (“SAI”) for the The Appleton Group PLUS Fund (the “Fund”) dated June 28, 2010: The disclosure in the section entitled “Management of the Fund – Portfolio Managers” beginning on page B-22 of the SAI is amended to reflect the ownership of equity securities in the Fund by the Fund’s portfolio managers as set forth below: As of February 28, 2010, the Portfolio Managers beneficially owned shares of the Fund as follows: Name of Portfolio Manager Dollar Range of Equity Securities in the Fund (None, $1-$10,000, $10,001-$50,000, $50,001-$100,000, $100,001-$500,000, $500,001-$1,000,000, Over $1,000,000) Mark C. Scheffler $50,001-$100,000 Peter A. Mutschler $100,001-$500,000 Please retain this supplement with your Statement of Additional Information for future reference.
